DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on August 23, 2022. Claims 1-6, 8-15 and 17-19 are pending in the application, and claims 7 and 16 have been canceled. As such, claims 1-6, 8-15 and 17-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The response filed on August 23, 2022 has been correspondingly accepted and considered in this Office Action. 
The amendments to the specification regarding Fig. 6 have been considered and accepted. The objection to the specification has been withdrawn.
The amendments to the claims regarding the various informalities have been considered and accepted. The objections to the various claim informalities have been withdrawn.
The amendments to the claims regarding 112(b) indefiniteness have been considered and accepted. The rejections to the claims based on 112(b) have been withdrawn.
The cancelations of claims 7 and 16 have been acknowledged and accepted.
Claims 1-6, 8-15 and 17-19 have been examined.
In view of the amendments to claims, as well as the accompanying explanations of record, the rejections to claims 1-6, 8-11, 15 and 17-19 under 35 U.S.C. §102(a)(1) and 35 U.S.C. §103 have been withdrawn.
In light of the amendments to claims 12-14, the rejections under 35 U.S.C. §103 are maintained, as the amendments to these claims have merely been included to overcome any claim objections and 112(b) rejections and/or correct typographical and grammatical errors.

The maintained grounds for rejection for claims 12-14 under 35 U.S.C. §103 are provided in the response below.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C §103, received on August 23, 2022, have been fully considered.
Applicant’s arguments with respect to claims 12-14 have been considered but are not persuasive as the amendments to these claims have merely been included to overcome any claim objections and 112(b) rejections and/or correct typographical and grammatical errors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claim 12, Mahesh teaches a method for generating a medical report (Mahesh [0046] - The radiologist uses the report acquisition workstation 215 to prepare the report. For example, the radiologist begins speaking into a microphone connected to the report acquisition workstation 215. The report acquisition workstation 215 captures the spoken word in order to prepare the report. The report acquisition workstation 215 may also access electronic data, such as images and video captured during the Doppler ultrasound in order to prepare the report)

comprising: a) generating a report database (Mahesh [0038] The data mining component 270 may be any processor or software adapted to perform data mining. Data mining has been defined as the nontrivial extraction of implicit, previously unknown, and potentially useful information from data. Data mining involves sorting through large amounts of data and picking out relevant information. Data mining identifies trends within data that go beyond simple analysis. Through the use of sophisticated algorithms, users have the ability to identify key attributes of data relationships. The data mining component 270 may be in communication with the PACS 295 or any other hospital information system in order to perform data mining operations on the data sets contained therein. The data mining component 270 may also relate data mining operations from a PACS and/or hospital information system to the data contained within a medical report to perform knowledge discovery or prediction operations)

d) saving and/or outputting the report (Mahesh [0042] - The PACS 295 refers to picture archiving and communication systems (PACS) are computers or networks dedicated to the storage, retrieval, distribution and presentation of images. … Additionally, many PACS provide a single point of access for images and their associated data).  

However, Mahesh does not teach

by: a1) providing text of a plurality of reports and of the corresponding examination results on which the report is based and which are in the form of images; a2) classifying the plurality of reports by carrying out a content and semantic analysis of content of the reports and determining parts of the text of the report which describe in text format results based on the content of the images and the parts of the text which describes collateral features defining a target of the examination and/or a kind of examination and/or an examination protocol and/or an anatomic district; a3) generating a list of alternatives of the parts of text of the report which describe in text format the results based on the content of the images, using the part of text as completion parts which can be selected and inserted in the collateral part of the text; a4) inserting tags at predetermined points of the collateral part of the text for automatically signaling to a user drafting a report that at this point the text can be completed by means of a list of text completion parts generated according to the previous step;  a5) defining user commands or automatic commands for visualizing the list of text completion parts for each tag of the collateral text; b) selecting from the database a collateral text as a basis for the report to be generated; c) completing the report by inserting in the collateral text the completion parts from the corresponding list of completion parts.  

However, Moehrle does teach

by: a1) providing text of a plurality of reports and of the corresponding examination results on which the report is based and which are in the form of images (Moehrle [0053] In an optional step 304, the captured or recorded images may be copied and retrievably stored at an image server 106, an image database 108, a local host 110, or any other suitable image source 216. Each of the copied and stored images may be associated with information linking the images to a sample subject or structure to be interpreted. For instance, medical images of a particular patient may be associated with the patient's identity, medical history, diagnostic information, or any other such relevant information. Such classification of images may allow a user to more easily select and retrieve certain images according to a desired area of interest, as in related step 306); 

and determining 

parts of the text of the report which describe in text format results based on the content of the images (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided),

and the parts of the text which describes collateral features (Moehrle [0075] The algorithm 300 may also provide standard report templates having additional fields 362 that may be automatically filled by the algorithm 300 (which may be manually over-ridden by the user) or manually filled by a user. For example, the fields 362 may be filled with data associated and stored for or with the patient and/or images, such as the exam type, clinical information, and the like, as well as any additional analytical findings, impressions, recommendations, and the like, input by the user while analyzing the images 310 [additional fields that may be automatically filled in by algorithm maps to collateral text parts])

defining a 

target of the examination (Moehrle [0073] Once the annotation 352 has been associated with the first determination of a region of interest 326, any corresponding regions of interest 326 tracked in subsequent views may automatically be linked with the same initial annotation 352. The algorithm 300 may also allow a user to edit previously established associations or relationships between annotations 352 and their respective regions of interest 326)


a3) generating a list of alternatives of the parts of text of the report which describe in text format the results based on the content of the images, using the part of text as completion parts which can be selected and inserted in the collateral part of the text (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided); 

a4) inserting tags at predetermined points of the collateral part of the text for automatically signaling to a user drafting a report that at this point the text can be completed by means of a list of text completion parts generated according to the previous step (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report); -67- 

a5) defining user commands or automatic commands for visualizing the list of text completion parts for each tag of the collateral text (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report); 

b) selecting from the database a collateral text as a basis for the report to be generated (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report); 

c) completing the report by inserting in the collateral text the completion parts from the corresponding list of completion parts (Moehrle [0092] - In still further modifications, one or more contents within the transparent layer 418 of the report may be configured to interact with a user through the user interface 204, or the like. For example, the transparent layer 418 may include an interactive knowledge representation displaying semantic relationships between key medical terminologies contained in statements of the report. Using a pointer device, or any other suitable input device 206, a user may select different terms within the report so as to expand upon the selected terms [selected terms maps to completion tag] and explore other medical terminologies associated therewith. As the reader interacts with the knowledge representation, the broker might provide a different level of abstraction and a different combination of knowledge representations to assist in hypothesis building and provide information about probability of a malignancy to the reader. A user viewing the report may also make new structural selections from within the image representation of the sample structure displayed. Based on the mapped locations of the user input, such selections made within the transparent layer 418 of the report may be communicated to the knowledge representation broker 408. More particularly, based on the new text selected by the user, the broker subroutine 408 may generate a new semantic network to be displayed within the transparent layer 418 of the report. Based on the new structure or substructure selected by the user, the broker subroutine 408 may determine any new set of medical terminologies, statements, findings, and the like, to include into the report).

Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.

However, Mahesh in view of Moehrle does not teach

a2) classifying the plurality of reports by carrying out a content and semantic analysis of content of the reports

and/or a kind of examination and/or an examination protocol and/or an anatomic district.

However, Stading does teach

a2) classifying the plurality of reports by carrying out a content and semantic analysis of content of the reports (Stading [0033] The correlation system 120 may include a semantic analysis module 126 that may be configured to process the extracted data to generate a semantic signature. In some embodiments, the semantic analysis module 126 may be configured to operate in conjunction with the mapping logic 124 to map products to patents. In an embodiment, the semantic analysis module 126 may identify statistically relevant textual excerpts from web pages, white papers, product literature, and other data sources and may concatenate the excerpts into a single document or database record to produce the semantic signature. In some examples, multiple documents that relate to a particular product (which also may be identified by a registered or applied-for trademark) may be associated with the particular product and may be separately processed using the semantic analysis module 126 to generate a semantic signature corresponding to the content of each of the multiple documents and may combine the semantic signatures into a single document to produce a semantic signature corresponding to a product. In an embodiment, the semantic analysis module 126 may extract and concatenate text from the various documents, which text corresponds to functionality and/or structural components of the product. Further, the semantic analysis module 126 may process the semantic signatures of the multiple documents to produce a semantic signature for the product based on the multiple documents, for example, by concatenating the relevant excerpts into a single file).

Stading is considered to be analogous to the claimed invention because it is in the same field of creating reports using semantic analysis to determine associated data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh in view of Moehrle further in view of Stading to perform semantic analysis of documents and other data sources. Doing so would allow for extracting and concatenating text from various documents.

However, Mahesh in view of Meohrle in view of Stading does not teach

and/or a kind of examination and/or an examination protocol and/or an anatomic district.

However, Chen does teach
and/or a kind of examination (Chen [0039] Examples of the modality M include a CT apparatus, a CR apparatus, a MRI apparatus, a mammographic apparatus, and an ultrasonic diagnostic apparatus. The modality M converts a data signal of an image which is taken in accordance with an operation by a photographic operator, into digital data which is compliant with a DICOM standard to generate medical image data D3. The modality M transmits the generated medical image data D3 to the image testing apparatus 1 [modality maps to kind of examination])

and/or an examination protocol (Chen [0039] Examples of the modality M include a CT apparatus, a CR apparatus, a MRI apparatus, a mammographic apparatus, and an ultrasonic diagnostic apparatus. The modality M converts a data signal of an image which is taken in accordance with an operation by a photographic operator, into digital data which is compliant with a DICOM standard to generate medical image data D3. The modality M transmits the generated medical image data D3 to the image testing apparatus 1 [modality maps to protocol])

and/or an anatomic district (Chen [0022] In the case of synthesizing the selected annotation data at the designated position on the displayed medical image to update the medical image data, a user can record the annotation data at the desired position [desired position may be selected by user based on anatomic district]).

Chen is considered to be analogous to the claimed invention because it is in the same field of medical images with annotation data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh in view of Moehrle in view of Stading further in view of Chen to make use of specific data such as position, modality and other testing condition data. Doing so would provide improved operability and convenience in adding and correcting annotations on medical images.

Regarding claim 13, Mahesh in view of Moehrle in view of Stading in view of Chen teaches a method according to claim 12.

Mahesh doesn’t teach but Moehrle further teaches

further comprising 

generating a link between the completion parts and the images showing the results described by the completion parts (Moehrle [0073] Once the annotation 352 has been associated with the first determination of a region of interest 326, any corresponding regions of interest 326 tracked in subsequent views may automatically be linked with the same initial annotation 352. The algorithm 300 may also allow a user to edit previously established associations or relationships between annotations 352 and their respective regions of interest 326), 

said link being such that when reading a report the corresponding image is shown when a completion part of the text is selected (Moehrle [0073] Once the annotation 352 has been associated with the first determination of a region of interest 326, any corresponding regions of interest 326 tracked in subsequent views may automatically be linked with the same initial annotation 352. The algorithm 300 may also allow a user to edit previously established associations or relationships between annotations 352 and their respective regions of interest 326)

and, when visualizing an image the corresponding completion part of the text chosen from the above list to be inserted in the corresponding report is shown together with the image (Moehrle [0073] Once the annotation 352 has been associated with the first determination of a region of interest 326, any corresponding regions of interest 326 tracked in subsequent views may automatically be linked with the same initial annotation 352. The algorithm 300 may also allow a user to edit previously established associations or relationships between annotations 352 and their respective regions of interest 326).  
Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow link and show reports with images. Doing so would allow for a simplified method of generating a description of a region of interest.

Regarding claim 14, Mahesh in view of Moehrle in view of Stading in view of Chen teaches a method according to claim 12.

Mahesh doesn’t teach but Moehrle further teaches the method comprising 

automatically determining the completion part of the text based on the image content by analyzing an image (Moehrle [0093] More specifically, the disclosed method and apparatus serves to integrate automated computer aided image mapping, recognition and reconstruction techniques with automated image reporting techniques),

automatically determining the content of the image (Moehrle [0053] In an optional step 304, the captured or recorded images may be copied and retrievably stored at an image server 106, an image database 108, a local host 110, or any other suitable image source 216. Each of the copied and stored images may be associated with information linking the images to a sample subject or structure to be interpreted. For instance, medical images of a particular patient may be associated with the patient's identity, medical history, diagnostic information, or any other such relevant information. Such classification of images may allow a user to more easily select and retrieve certain images according to a desired area of interest, as in related step 306)

and automatically selecting from the database at least one suggestion among different possible completion part of the text (Moehrle [0090] - As shown in FIG. 14 the algorithm 300 prompts the user to select from one of the guidelines or enter a user specified instruction for follow-up care. In the illustration depicted in FIG. 14 the NCCN and Fleishner reflect two different guidelines which the user may select or enter a free-form (natural language) instruction in the box provided; [0024] In another related refinement, the description is automatically generated based at least partially on one or more of a Systematized Nomenclature of Medicine-Clinical Terms (SNOMED-CT) database, a Breast Imaging-Reporting and Data System (BI-RADS) database, and a RadLex database).
Moehrle is considered to be analogous to the claimed invention because it is in the same field of generating image reports. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh further in view of Moehrle to allow a user to select an automatic completion text portion. Doing so would allow for a simplified method of generating a description of a region of interest.

Mahesh in view of Moehrle in view of Stading doesn’t teach but Chen further teaches
wherein the data associated with each image in the database comprise one or more of the following data: the kind of image, the anatomic district, a pathology, the examination protocol, an image acquisition protocol (see rejection of claim 12).
Chen is considered to be analogous to the claimed invention because it is in the same field of medical images with annotation data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahesh in view of Moehrle in view of Stading further in view of Chen to make use of specific data such as position, modality and other testing condition data. Doing so would provide improved operability and convenience in adding and correcting annotations on medical images.

Allowable Subject Matter
Claims 1-6, 8-11, 15 and 17-19 are found allowable over the prior art of record for at least the following rationale.  
The teachings of Mahesh, Moehrle, Stading, Chen, Khare and Janick are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claim 6. Specifically, the prior art alone or in combination fails to reasonable teach:
and determining a position, a number and content of each tag, and corresponding text completion by selecting an anatomic district and/or an examination protocol and/or a specific pathology;  
providing a plurality of different reports based on the examination of the above selected anatomic district and/or an examination protocol and/or a specific pathology; 
providing an algorithm for carrying out a semantic analysis of a certain number of reports to determine different parts of the text, those parts of the text which are similar from one report to the other being classified as collateral text parts, those parts of the text describing different results of a diagnosis based on the examination results being classified as completion text parts of the collateral text parts; 
associating tags to the collateral parts at predetermined positions, each tag being related to a list of the completion parts of the text describing the different results of the diagnosis based on the examination; 
associating to each of the completion parts a unique key which key can be used as a command for selecting and inserting the corresponding completion part of the text in the collateral part of the text at the position determined by the tag.  

Similarly, regarding independent claim 15 although different in scope from claim 6, amended independent claim 15 recites features similar to those discussed above, and therefore is found allowable for the same reasons as to claim 6.
Furthermore, dependent claims 1-5 and 8-11 further limit allowable independent claim 6 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.  Similarly, dependent claims 17-19 further limit allowable independent claim 15 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657